DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 4/21/2022 has been fully considered. Claims 11-12 are cancelled and claims 1-10 and 13-37 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 13-37 are rejected under 35 U.S.C. 103 as being unpatentable over Barbet et al (US 2016/0075897) in view of Lavery et al (US 6,485,139).

Regarding claim 1, Barbet discloses an ink composition for printing with a binary deflected continuous jet printing technique (paragraph [0108]), wherein the ink composition is a non-aqueous organic composition (paragraph [0170]), wherein the ink compositions comprises a solvent comprising a majority amount by weight of one or several compounds (paragraph [0170]), dyes and pigments (paragraph [0183]), wherein the amount of dyes and pigments is from 3% to 10% by total weight of the ink composition (paragraph [0190]), a binding polymer selected from a cellulosic polymer (paragraph [0195]), wherein the binding polymer is in an amount from 10% to 20% by total weight of the ink composition (paragraph [0196]), wherein the binding polymer has a weight average molecular mass of from 75,000 to 200,000 Daltons (paragraph [0149]) and a viscosity at 20 °C of from 1 to 25 cps (paragraph [0133]).
The weight average molecular mass of the binding polymer and the viscosity overlaps the claimed ranges for the average molecular mass of the at least one binding resin and the viscosity measured at a shear rate of less than 1000 s-1.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have advantageous properties for the ink composition. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Barbet does not appear to explicitly disclose the ink composition comprising the binder consisting of a cellulose derivative chosen from among cellulose esters, cellulose hydroxyethers, cellulose carboxyethers and mixtures therefor.

However, Lavery discloses an ink composition comprising cellulose polymers comprising hydroxypropylcellulose, cellulose acetate butyrate, carboxymethylcellulose and methylcellulose (col. 3).
Given that hydroxypropylcellulose, cellulose acetate butyrate, carboxymethylcellulose and methylcellulose of Lavery are Applicant’s preferred materials for the cellulose derivative, it is clear that the hydroxypropylcellulose, cellulose acetate butyrate, carboxymethylcellulose and methylcellulose of Lavery would intrinsically exhibit a pseudoplastic, shear-thinning behavior.

It would have been obvious to one of ordinary skill in the art having the teachings of Barbet and Lavery before him or her, to modify the ink composition of De Saint Romain to include the cellulose polymer of Lavery for the binding polymer of Barbet because having the required cellulose polymer would provide the desired binding of the ingredients of ink composition.

Regarding claim 2, Barbet discloses an ink composition for printing with a binary deflected continuous jet printing technique (paragraph [0108]), wherein the ink composition is a non-aqueous organic composition (paragraph [0170]), wherein the ink compositions comprises a solvent comprising a majority amount by weight of one or several compounds (paragraph [0170]), dyes and pigments (paragraph [0183]), wherein the amount of dyes and pigments is from 3% to 10% by total weight of the ink composition (paragraph [0190]), a binding polymer selected from a cellulosic polymer (paragraph [0195]), wherein the binding polymer is in an amount from 10% to 20% by total weight of the ink composition (paragraph [0196]), wherein the binding polymer has a weight average molecular mass of from 75,000 to 200,000 Daltons (paragraph [0149]) and a viscosity at 20 °C of from 1 to 25 cps (paragraph [0133]).
The ratio of dyes and pigments to binding polymer is 0.15 (3/20 to 1 (10/10). The ratio falls within the claimed mass ratio of dyes and pigments to binder.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have advantageous properties for the ink composition. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Barbet does not appear to explicitly disclose the ink composition comprising the binder consisting of a cellulose derivative chosen from among cellulose esters, cellulose hydroxyethers, cellulose carboxyethers and mixtures therefor.

However, Lavery discloses an ink composition comprising cellulose polymers comprising hydroxypropylcellulose, cellulose acetate butyrate, carboxymethylcellulose and methylcellulose (col. 3).
Given that hydroxypropylcellulose, cellulose acetate butyrate, carboxymethylcellulose and methylcellulose of Lavery are Applicant’s preferred materials for the cellulose derivative, it is clear that the hydroxypropylcellulose, cellulose acetate butyrate, carboxymethylcellulose and methylcellulose of Lavery would intrinsically exhibit a pseudoplastic, shear-thinning behavior.

Regarding claim 3, Barbet does not appear to explicitly disclose the ink composition comprising the binder consisting of hydroxypropylcellulose.

However, Lavery discloses an ink composition comprising cellulose polymers comprising hydroxypropylcellulose (col. 3).

Regarding claim 4, Barbet does not appear to explicitly disclose the ink composition comprising the binder consisting of hydroxypropylcellulose.

However, Lavery discloses an ink composition comprising cellulose polymers comprising hydroxypropylcellulose (col. 3).

Regarding claim 5, Barbet does not appear to explicitly disclose the ink composition comprising the binder consisting of cellulose acetate butyrate.

However, Lavery discloses an ink composition comprising cellulose polymers comprising cellulose acetate butyrate (col. 3).

Regarding claim 6, Barbet does not appear to explicitly disclose the ink composition comprising the binder consisting of cellulose acetate butyrate.

However, Lavery discloses an ink composition comprising cellulose polymers comprising cellulose acetate butyrate (col. 3).

Regarding claim 7, Barbet does not appear to explicitly disclose the ink composition comprising the binder consisting of carboxymethylcellulose.

However, Lavery discloses an ink composition comprising cellulose polymers comprising carboxymethylcellulose (col. 3).

Regarding claim 8, Barbet does not appear to explicitly disclose the ink composition comprising the binder consisting of methylcellulose.

However, Lavery discloses an ink composition comprising cellulose polymers comprising and methylcellulose (col. 3).

Regarding claim 9, Barbet does not appear to explicitly disclose the ink composition comprising the binder consisting of methylcellulose.

However, Lavery discloses an ink composition comprising cellulose polymers comprising and methylcellulose (col. 3).

Regarding claim 10, Barbet discloses the ink composition comprising binding polymer in an amount from 10% to 20% by total weight of the ink composition (paragraph [0196]).

Regarding claim 13, Barbet discloses the solvent in an amount from 30% to 90% by total weight of the ink composition (paragraph [0166]).

Regarding claim 14, Barbet discloses the ink composition comprising the solvent comprising a majority amount 50% by weight or more based on the total weight of the solvent (paragraph [0176]) and wherein the majority amount is based on MEK (paragraph [0180]).
The MEK reads on the claimed solvent being a ketone.

Regarding claim 15, Barbet discloses the ink composition comprising the solvent comprising a majority amount 50% by weight or more based on the total weight of the solvent (paragraph [0176]) and wherein the majority amount is based on MEK (paragraph [0180]).
The MEK reads on the claimed solvent being a ketone.

Regarding claim 16, Barbet discloses the ink composition comprising the solvent comprising a majority amount 50% by weight or more based on the total weight of the solvent (paragraph [0176]) and wherein the majority amount is based on MEK (paragraph [0180]).
The MEK reads on the claimed solvent being a ketone.

Regarding claim 17, Barbet discloses the ink composition comprising solvent comprising a minority amount in an amount from 0.1% to 20% by weight based on the total weight of solvent (paragraph [0182]).

Regarding claim 18, Barbet discloses the ink composition comprising the dyes and pigments being C.I. Solvent Dyes and C.I. Pigments (paragraph [0186]).

Regarding claim 19, Barbet discloses the ink composition comprising the dye comprising C.I. Solvent Black 27 (paragraph [0188]).

Regarding claim 20, Barbet discloses the ink composition comprising the pigment comprising Pigment White 6 (paragraph [0189]).

Regarding claim 21, Barbet discloses the ink composition comprising the total amount of dyes and pigments being from 0.05% to 25% by weight based on the total weight of the ink composition (paragraph [0190]).

Regarding claim 22, Barbet discloses the ink composition comprising plasticizer in an amount of at least 0.05% by weight based on the total weight of the ink composition (paragraph [0199]).

Regarding claim 23, Barbet discloses the ink composition comprising conductivity salt in an amount from 0.01% to 10% by weight based on the total weight of the ink composition (paragraph [0205]).

Regarding claim 24, Barbet discloses the ink composition comprising the conductivity salt being a salt of alkaline metals (paragraph [0203]).

Regarding claim 25, Barbet discloses the ink composition comprising a conductivity at 20 °C from 5 µS/cm to 500 µS/cm (paragraph [0132])

Regarding claim 26, Barbet discloses the ink composition comprising an additive of an anti-foam agent (paragraph [0208]).

Regarding claim 27, Barbet disclose a method comprising spraying an ink composition onto a substrate (paragraph [0213]) and wherein the ink composition is the ink composition of Barbet in view of Lavery as stated above.

Regarding claim 28, Barbet disclose a substrate having a marking thereon (paragraph [0216]) and wherein the marking is obtained by drying an ink composition (paragraph [0216]) and wherein the ink composition is the ink composition of Barbet in view of Lavery as stated above.

Regarding claim 29, Barbet discloses the substrate comprising glass (paragraph [0218]).

Regarding claim 30, Barbet does not appear to explicitly disclose the ink composition comprising the binder consisting of hydroxypropylcellulose.

However, Lavery discloses an ink composition comprising cellulose polymers comprising hydroxypropylcellulose (col. 3).
R1 would be a propyl group.

Regarding claim 31, Barbet does not appear to explicitly disclose the ink composition comprising the binder consisting of cellulose acetate butyrate.

However, Lavery discloses an ink composition comprising cellulose polymers comprising cellulose acetate butyrate (col. 3).

Regarding claim 32, Barbet does not appear to explicitly disclose the ink composition comprising the binder consisting of carboxymethylcellulose.

However, Lavery discloses an ink composition comprising cellulose polymers comprising carboxymethylcellulose (col. 3).

Regarding claim 33, Barbet does not appear to explicitly disclose the ink composition comprising the binder consisting of methylcellulose.

However, Lavery discloses an ink composition comprising cellulose polymers comprising and methylcellulose (col. 3).
R5 would be a methyl group.

Regarding claim 34, Barbet discloses the ink composition comprising the solvent consisting of MEK (paragraph [0180]).
The solvent consisting of MEK reads on the claimed vehicle consisting of a ketone with 4 carbon atoms.

Regarding claim 35, Barbet discloses the ink composition comprising the solvent consisting of MEK (paragraph [0180]).
The solvent consisting of MEK reads on the claimed ketone being MEK.

Regarding claim 36, Barbet discloses the ink composition comprising the solvent consisting of MEK (paragraph [0180]).

Regarding claim 37, Barbet discloses the ink composition comprising the minority solvent being selected from ethylene glycol, propylene glycol and acetals (paragraph [0182]).

Response to Arguments
Applicant’s arguments, see page 9-12, filed 4/21/2022, with respect to the rejection(s) of claim(s) 1-10 and 13-37 under 103 by Barbet in view of De-Saint Romain has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103 by Barbet in view of Lavery for claims 1-10 and 13-37.

Applicants argue that it would not be obvious to combine Barbet and De Saint Romain as Barbet is for binary deflected continuous ink jet printing (SPI) and De Saint Romain is for standard continuous ink jet printing (CIJ) and are therefore non-analogous references.

The Examiner agrees and notes that it would not be obvious to combine Barbet and De Saint Romain and therefore the previous 103 rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785